Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections -35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are
summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence presenting the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under37CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20, are rejected under 35 U.S.C. as being obvious over Gawel et al.(In Vitro Propagation of Miscanthus sinensis HortScience 1990) in view of Gubisova et al.(Enhanced in vitro propagation of Miscanthus x giganteus Inductrial Crops and Products  2013) and Dalton (Biotechnology of Miscanthus Chapter one 2013)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

Regarding claims 1 and 6, Gawel discloses a method of generating a cluster of multiple in vitro shoots (CMIT) of Miscanthus (Miscanthus sinensis, Pg. 1291, Col. 1, Para. 1; where, during root formation, shoots formed tillers, and these tillers could be separated and rooted, and subsequently produced more tillers, Pg. 1292, Col. 3, Para. 2, Fig. 2), comprising (a) incubating a longitudinally split immature tiller separated from a rhizome (LSITR) of Miscanthus in a direct shoot induction medium (DSIM), whereby the LSITR develops one or more induced individual shoots (IIS) (where, during root formation, tillers could be separated, Pg. 1292, Col. 3, Para. 2; where basal medium consisted of salts and vitamins supplemented with sucrose, myo-inositol, Gelrite, MgCI2, and growth regulators, adjusted to pH 5.5, Pg.1291, Col. 2, Para. 1; where explants were cultured on medium, containing a wide range of auxin types and concentrations, Pg. 1291, Col. 2, Para. 1; when shoots had formed two to three roots in vitro, they were transferred to potting soil, Pg. 1292, Col. 3, Para. 3; where, as a means of large-scale propagation, we recommend exploiting the in vitro tillering behavior of M. sinensis, Pg. 1292, Col. 3, Para. 4), (b) excising each of the IIS from its base on the LSITR (where, during root formation, shoots formed tillers, and these tillers could be separated (viz. from said shoots) and then rooted, Pg. 1292, Col. 3, Para. 2, Fig. 2), and (c) incubating each of the excised IIS in the DSIM, whereby the CMIT is generated (shoots were rooted on half-strength MS medium, Abstract; shoots spontaneously initiated roots, Pg. 1292, Col. 3, Para. 2).
Gawel fails, however, to explicitly disclose wherein said Miscanthus comprises Miscanthus x giganteus (Giant miscanthus).
However Gubisova et al. and Lewandowski teach the micropropagation of Miscnathus x giganteus

It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of Gubisova et al..
 The motivation would have been to choose Miscanthus x giganteus in view of the results obtained by Gubisova et al. and Lewandowski.


Gawel falls, however, to explicitly disclose wherein said Miscanthus comprises Miscanthus x giganteus (Giant miscanthus).
However Gubisova et al. and Lewandowski teach the micropropagation of Miscanthus x giganteus.
It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of Gubisova et al. and Lewandowski.. The motivation would have been to choose Miscanthus x giganteus in view of the results obtained by Gubisova et al. and Lewandowski.

Regarding claim 3, modified Gawel discloses a method of generating a cluster of stem segments containing shoot primordia (CSSSP) of Miscanthus (for Miscanthus sinensis, Pg, 1291, Col. 1, Para. 1 where, during root formation, shoots formed tillers, and these tillers could be separated and rooted, and subsequently produced more tillers, Pg. 1292, Col. 3, Para. 2, Fig. 2; comprising highly meristemic shoot primordia, Pg. 1291, Fig. 1), comprising (a) incubating a longitudinally split immature tiller separated from a rhizome (LSITR) of miscanthus in a direct shoot induction medium (DSIM), whereby the LSITR develops one or more induced individual shoots (IIS) 

Gawel fails, however, to explicitly disclose wherein said Miscanthus comprises Miscanthus x giganteus (Giant miscanthus).
However Gubisova et al. and Lewandowski teach the micropropagation of Miscanthus x giganteus.
It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of Gubisova et al. and Lewandowski. The motivation would have been to choose Miscanthus x giganteus in view of the results obtained by Gubisova et al. and Lewandowski.
Regarding claim 4, modified Gawel discloses the method of claim 2, and Gawel further discloses wherein the multiple in vitro tillers comprise at least 30 in vitro tillers (when the 20 to 30 shoots produced by each 

Regarding claim 5, modified Gawel discloses the method of claim 2, and Gawel further discloses a method of generating a cluster of multiple in vitro shoots (CMIT) of Miscanthus (for Miscanthus sinensis, Pg. 1291, Col. 1, Para. 1 where explants were cultured on medium, containing a wide range of auxin types and concentrations, Pg. 1291, Col. 2, Para. 1; when shoots had formed two to three roots in vitro, they were transferred to potting soil, Pg. 1292, Col. 3, Para. 3), comprising incubating a cluster of stem segments containing shoot primordia (CSSSP) of miscanthus in a direct shoot induction medium (DSIM), wherein the CSSSP is generated according to the method of claim 2 or 3, whereby the CMIT is generated (where shoots produced by meristemic core are multiplied by the tillering ability of each shoot, Pg. 1292, Col. 3, Para. 4 where basal medium consisted of salts and vitamins supplemented with sucrose, myo-inositol, Gelrite, MgCI2, and growth regulators, adjusted to pH 5.5, Pg. 1291, Col. 2, Para. 1; where explants were cultured on medium, containing a wide range of auxin types and concentrations, Pg. 1291, Col. 2, Para. 1; when shoots had formed two to three roots in vitro, they were transferred to potting soil, Pg. 1292, Col. 3, Para. 3; where, as a means of large-scale propagation, we recommend exploiting the in vitro tillering behavior of M. sinensis, Pg. 1292, Col. 3, Para. 4), comprising incubating a cluster of stem segments containing shoot primordia (CSSSP) of miscanthus in a direct shoot induction medium (DSIM), wherein the CSSSP is generated according to the method of claim 2 or 3, whereby the CMIT is generated (where, during preliminary regeneration experiments, nodal (stem) segments were tested for regeneration, Pg. 1291, Col. 1-2; said segments further comprising highly meristemic shoot primordia, as shown in Fig. 1, Pg. 1291; where basal medium consisted of salts and vitamins supplemented with sucrose, myo-inositol, Gelrite, MgCI2, and growth regulators, adjusted to pH 5.5, Pg. 1291, Col. 2, Para. 1; where explants were cultured on medium, containing a wide range of auxin types and concentrations, Pg. 1291, Col. 2, Para. 1; when shoots had formed two to three roots in vitro, they were transferred to potting soil, Pg. 1292, Col. 3, Para. 3; where, as a means of large-scale propagation, we recommend exploiting the in vitro tillering behavior of M. sinensis, Pg. 1292, Col. 3, Para. 4).

Gawel fails, however, to explicitly disclose wherein said, Miscanthus comprises Miscanthus x giganteus (Giant miscanthus).


It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of Gubisova et and Lewandowski. The motivation would have been to choose Miscanthus x giganteus in view of the results obtained by Gubisova et al. and Lewandowski.

Regarding claim 8, modified Gawel discloses the method of claim 2, and Gawel further discloses a method of producing multiple in vitro tillers of Miscanthus (Miscanthus sinensis, Pg. 1291, Col. 1, Para. 1; where, during root formation, shoots formed tillers, and these tillers could be separated and rooted, and subsequently produced more tillers, Pg. 1292, Col. 3, Para. 2, Fig. 2), comprising (a) fragmenting a cluster of stem segments containing shoot primordia (CSSSP) into small clusters of stem segments, wherein the CSSSP is generated according to the method of claim 2 (where, during preliminary regeneration experiments, nodal {stem} segments were tested for regeneration, Pg. 1291, Col. 1-2; said stem segments comprising highly meristemic shoot primordia, as shown in Fig. 1, Pg. 1291), and (b) incubating each of the small clusters in a direct shoot induction medium (DSIM), whereby each of the small clusters of stem segment develops multiple in vitro tillers (where basal medium consisted of salts and vitamins supplemented with sucrose, myo-inositol, Gelrite, MgCI2, and growth regulators, adjusted to pH 5.5, Pg. 1291, Col. 2, Para. 1; where explants were cultured on medium, containing a wide range of auxin types and concentrations, Pg. 1291, Col. 2, Para. 1; when shoots had formed two to three roots in vitro, they were transferred to potting soil, Pg. 1292, Col. 3, Para. 3; where, as a means of large-scale propagation, we recommend exploiting the in vitro tillering behavior of M. sinensis, Pg. 1292, Col. 3, Para. 4).
Gawel fails, however, to explicitly disclose wherein said, Miscanthus comprises Miscanthus x giganteus (Giant miscanthus).
Gubisova et al. and Lewandowski teach micropropagation of Miscanthus x giganteus.
It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of Gubisova et and Lewandowski. The motivation would have been to choose Miscanthus x giganteus in view of the results obtained by Gubisova et al. and Lewandowski.

Regarding claim 9, modified Gawel discloses the method of claim 8, and Gawel further discloses wherein each of the small clusters comprises at least 5 stem segments (when the 20 to 30 shoots produced by each meristematic core are multiplied by the tillering ability of each shoot, hundreds of plants can be obtained within a relatively short period, Pg. 1292, Col. 3, Para. 4).
Gawel fails, however, to explicitly disclose wherein said, Miscanthus comprises Miscanthus x giganteus (Giant miscanthus).
Gubisova et al. and Lewandowski teach micropropagation of Miscanthus x giganteus.
It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of Gubisova et and Lewandowski. The motivation would have been to choose Miscanthus x giganteus in view of the results obtained by Gubisova et al. and Lewandowski.

Regarding claim 10, modified Gawel discloses the method of claim 1.
Gawel fails, however, to explicitly disclose wherein said, Miscanthus comprises Miscanthus x giganteus (Giant miscanthus) and using maltose, BAP and NAA.
However, 
Gubisova et al. disclose Miscanthus x giganteus., PBA and NAA.
Dalton disclose Maltose (page 16)
It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of  Gubisova et and Lewandowski and to use BAP and NAA disclose by Gubisova et al. and Maltose disclose by Dalton. The motivation would have been to choose Miscanthus x giganteus in view of the results obtained by Gubisova et al. and Lewandowski and Dalton.

Regarding claim 15, modified Gawel discloses the method of claim 6 and Gawel further discloses a cluster of stem segments containing shoot primordia (CSSSP) of Miscanthus generated according to the method of claim 2 (for Miscanthus sinensis, Pg. 1291, Col. 1, Para. 1; where, during root formation, shoots formed tillers, and these 

Gawel fails, however, to explicitly disclose wherein said, Miscanthus comprises Miscanthus x giganteus (Giant miscanthus) and incubating tiller in rooted medium to generate plantlet which are then planted in soil. 
However, Gubisova et and Lewandowski teach micropropagation of Miscanthus x giganteus..
Lewandowski discloses incubating tiller in rooted medium to obtain plantlets which are established in the field (soil) (page 251-253).

It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of Gubisova et and Lewandowski. It would have been obvious also to add the step disclose by Lewandowski. The motivation would have been to choose Miscanthus x giganteus in view of the results obtained by Gubisova et al. and Lewandowski.

Regarding claim 16, modified Gawel discloses the method of claim 1. 
Gawel fails, however, to explicitly disclose wherein said, Miscanthus comprises Miscanthus x giganteus (Giant miscanthus) and incubating tiller in rooted medium to generate plantlet which are then planted in soil. 
However, Gubisova et and Lewandowski teach micropropagation of Miscanthus x giganteus..
Lewandowski discloses incubating tiller in rooted medium to obtain plantlets which are established in the field (soil) (page 251-253).
It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of Gubisova et and Lewandowski. It would have been obvious also to add the step disclose by Lewandowski. The motivation would have been to choose Miscanthus x giganteus in view of the results obtained by Gubisova et al. and Lewandowski.

Regarding claim 17, modified Gawel discloses the method of claim 15 


However, 
Gubisova et and Lewandowski teach micropropagation of Miscanthus x giganteus..
	Dalton medium comprising vancomycin (page 14), NAA, agar (phytagel being an economical alternative to agar as a gelling agent), and maltose (page 16).
It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of Gubisova et and Lewandowski. It would have been obvious also to use the medium disclose by Dalton. The motivation would have been to choose Miscanthus x giganteus and the medium taught by Dalton in view of the results obtained by Gubisova et al. and Lewandowski and Dalton.

Regarding claim 18, modified Gawel discloses the method of claim 15. 
Gawel fails, however, to explicitly disclose wherein said, Miscanthus comprises Miscanthus x giganteus  and a medium with a 5-6 pH.
However,
 Dalton disclose a medium which has a pH of 5-6 (page 17).
It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of Gubisova et and Lewandowski. It would have been obvious also to use the medium disclose by Dalton. The motivation would have been to choose Miscanthus x giganteus and the medium taught by Dalton in view of the results obtained by Gubisova et al. and Lewandowski and Dalton.

             Regarding claim 19, modified Gawel discloses the method of claim 3 and further disclose incubating each of the small clusters in a direct shoot induction medium (DSIM), whereby each of the small clusters of stem segment develops multiple in vitro tillers.
rd paragraph).
However,
Gubisova et al. and Lewandowski teach micropropagation of Miscanthus x giganteus.
It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of Gubisova et and Lewandowski. The motivation would have been to choose Miscanthus x giganteus in view of the results obtained by Gubisova et al. and Lewandowski.
Regarding claim 20, modified Gawel disclosed the method of claim 3, and further disclose  that during root formation shoots also formed tillers that could be separated and rooted and subsequently produced more tillers (page 1292 3rd paragraph).
Gubisova et al. and Lewandowski teach micropropagation of Miscanthus x giganteus.
It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Gawel to further comprise the Miscanthus x giganteus of Gubisova et and Lewandowski. The motivation would have been to choose Miscanthus x giganteus in view of the results obtained by Gubisova et al. and Lewandowski.
Comment

No claim are allowable.

Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner